EXHIBIT 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made and entered into on
June 3, 2015, to be effective as of July 1, 2015 (the “Effective Date”), by and
between Quality Systems, Inc. (“Company”) and John R. Frantz (“Executive”)
(collectively the “Parties”).

RECITALS

A. Company desires to retain the services of Executive, and Executive is willing
to provide such services to Company.

B. Company and Executive enter into this Agreement to provide for Executive’s
employment by Company, upon the terms and conditions set forth herein.

The Parties agree as follows:

1. Duties.

1.1. Position. Executive shall serve as President and Chief Executive Officer of
Company and shall have the duties and responsibilities incident to such
positions and such other duties as may be determined in consultation with
Company’s Board of Directors (the “Board of Directors”), reporting to the Board
of Directors. Executive shall perform faithfully, cooperatively and diligently
all of his job duties and responsibilities.

1.2. Best Efforts. Executive shall devote his full productive time and best
efforts on behalf of Company, and will abide by all policies and decisions
Company makes, to the extent not inconsistent with this Agreement, as well as
all applicable federal, state and local laws, regulations or ordinances.
Executive will act in Company’s best interest at all times.

2. At-Will Employment. The employment of Executive shall be “at-will” at all
times. Company may terminate Executive’s employment with Company at any time for
any reason or no reason at all. Executive may likewise terminate employment at
any time for any reason or no reason. No one other than the Chairman of the
Board of Directors has the authority to alter this arrangement, or to enter into
an agreement for employment for a specified period of time, and any such
agreement must be in writing and must be signed by the Chairman of the Board of
Directors and by Executive.

3. Compensation.

3.1. FY 2016 CEO Compensation Program. Attached hereto as Exhibit A, which is
incorporated herein, is the FY 2016 CEO Compensation Program for Executive.
Executive is not entitled to any compensation for FY 2016 except as set forth in
Exhibit A. Executive’s compensation for future periods shall be determined by
the Compensation Committee of the Board of Directors pursuant to its charter (as
may be amended or modified from time to time) and such other authority as may be
conferred upon the Compensation Committee by the Board of Directors from time to
time.



--------------------------------------------------------------------------------

3.2. Health and Welfare Benefit Plans. Executive and his family will be eligible
for participation in Company’s health and welfare benefit plans, including
health, dental, and vision, to the extent generally applicable to employees of
Company.

3.3. Vacation. Executive shall be entitled to three (3) weeks of paid vacation
leave each calendar year, pro-rated for calendar year 2015. Executive shall be
entitled to accrue a maximum of five (5) weeks of paid vacation leave. Once
Executive has accrued the maximum of five (5) weeks of paid vacation leave, paid
vacation leave will stop accruing until Executive uses some of his paid
vacation. Notwithstanding the foregoing, if Company adopts a new or modified
vacation policy of general applicability to Company’s executive officers,
Executive shall thereafter be subject to the terms and conditions of such new or
modified policy.

4. Business Expenses. Executive shall receive reimbursement for all necessary
and reasonable out-of-pocket business expenses incurred in the performance of
his duties on behalf of Company, pursuant to policies and procedures the Board
of Directors adopts. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.

5. Confidentiality and Proprietary Rights. Concurrent with the execution of this
Agreement and as a condition of Executive’s employment with Company, Executive
shall execute the Company’s standard Proprietary Information and Inventions
Agreement in the form previously presented to Executive for review.

6. Nondisparagement. During the term of Executive’s employment with the Company,
Executive agrees not to defame or make any negative or critical public
statements, whether verbally or in writing, regarding the personal or business
reputation, technology, products, practices or conduct of Company or any of
Company’s officers or directors.

7. Concurrent Board Resignation. As a condition to Executive’s employment with
the Company, Executive agrees to resign from any and all positions Executive may
hold as a member of the Board of Directors, or as a member of the board of
directors or similar governing body of any and all subsidiaries of the Company,
as well as any committees of any of the foregoing, concurrent upon the
termination of Executive’s employment with the Company for any reason
(including, without limitation, whether with or without cause, by voluntary
resignation, or due to death, disability or other circumstances).

8. Other Boards. During the term of Executive’s employment with the Company,
Executive shall not serve on the board of directors, board of advisors, board of
managers or any similar governing or advisory body of any “for-profit” entity
(other than the Company and its subsidiaries), organization, foundation or
association (a “For-Profit Board”). In addition, during the term of Executive’s
employment with the Company, Executive shall not serve on the board of
directors, board of advisors, board of managers or any similar governing or
advisory body of any “non-profit” entity, organization, foundation or
association (a “Non-Profit Board”) without the prior approval of the Board of
Directors (which approval shall not be unreasonably withheld). Executive
acknowledges and agrees that, prior to the effective date of this Agreement, he
has (a) duly and validly resigned from any and all For-Profit Boards, if any,
and (b) disclosed to the Board of Directors in writing the name of each
Non-Profit Board, if any, on which Executive is currently serving or has applied
to serve.

 

-2-



--------------------------------------------------------------------------------

9. Section 280G. If any payment or benefit Executive would receive from the
Company or otherwise in connection with a change in control of the Company or
other similar transaction (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and (ii) but for this Section 9, be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then any
such 280G Payment (a “Payment”) shall be equal to the Reduced Amount. The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Executive’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for Executive. If more than one method of reduction will result in the
same economic benefit, the items so reduced will be reduced pro rata (the “Pro
Rata Reduction Method”).

Notwithstanding the foregoing, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A of the Code that would not otherwise be subject to
taxes pursuant to Section 409A of the Code, then the Reduction Method and/or the
Pro Rata Reduction Method, as the case may be, shall be modified so as to avoid
the imposition of taxes pursuant to Section 409A of the Code as follows: (A) as
a first priority, the modification shall preserve to the greatest extent
possible, the greatest economic benefit for Executive as determined on an
after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are “deferred compensation” within the meaning
of Section 409A of the Code shall be reduced (or eliminated) before Payments
that are not deferred compensation within the meaning of Section 409A of the
Code. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive’s equity awards. If two or more equity awards
are granted on the same day, the equity awards will be reduced on a pro-rata
basis. For the avoidance of doubt, Executive shall not have any discretion as to
the ordering of any such Reduction Method or Pro Rata Reduction Method.

Unless Executive and the Company agree on an alternative accounting firm, the
accounting firm engaged by the Company for general tax compliance purposes as of
the day prior to the effective date of the change of control transaction
triggering the Payment shall perform the foregoing calculations. If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the change of control transaction,
the Company shall appoint a nationally recognized accounting firm to make the
determinations required hereunder. The Company and the Executive shall provide
the

 

-3-



--------------------------------------------------------------------------------

accounting firm with such information as the accounting firm may reasonably
request in order to make the determinations hereunder. The Company shall bear
all expenses with respect to the determinations by such accounting firm required
to be made hereunder. The Company shall use commercially reasonable efforts to
cause the accounting firm engaged to make the determinations hereunder to
provide its calculations, together with detailed supporting documentation, to
Executive and the Company within fifteen (15) calendar days after the date on
which Executive’s right to a 280G Payment becomes reasonably likely to occur (if
requested at that time by Executive or the Company) or such other time as
requested by Executive or the Company. The accounting firm’s determinations
shall be final and binding on the Company and Executive.

If Executive receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section and the Internal
Revenue Service determines thereafter that some portion of the Payment is
subject to the Excise Tax, Executive shall promptly return to the Company a
sufficient amount of the Payment after reduction pursuant to clause (x) of the
first paragraph of this Section so that no portion of the remaining Payment is
subject to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) in the first paragraph of this Section,
Executive shall have no obligation to return any portion of the Payment pursuant
to the preceding sentence.

10. Legal Fees. The Company shall pay reasonable legal fees and charges (not to
exceed $10,000 in the aggregate) of counsel that you directly or indirectly
incur in connection with negotiating, documenting, implementing and the ability
to accept this Agreement, which shall be paid no later than thirty (30) days
after presentation of an acceptable invoice for such fees and/or charges. The
Company agrees to treat the reimbursement of such legal fees as a non-taxable
working condition fringe benefit under Internal Revenue Code Section 132(d).

11. General Provisions.

11.1. Successors and Assigns. Company may assign this Agreement to any company
that may succeed to the business and assets of Company, and any such successor
company may similarly assign this Agreement. The rights and obligations of
Company under this Agreement shall inure to the benefit of and shall be binding
upon the successors and assigns of Company. Executive shall not be entitled to
assign any of Executive’s rights or obligations under this Agreement.

11.2. Severability. In the event any provision of this Agreement is found to be
unenforceable, invalid or illegal by an arbitrator or court of competent
jurisdiction, such provision shall be deemed modified to the extent necessary to
allow enforceability of the provision as so limited, it being intended that the
Parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable, invalid or illegal provision
shall be deemed deleted, and the legality, validity and enforceability of the
remaining provisions shall not be affected thereby.

 

-4-



--------------------------------------------------------------------------------

11.3. Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review the Agreement and
has had it reviewed and negotiated by legal counsel acting on his behalf, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

11.4. Governing Law; Arbitration. This Agreement will be governed by and
construed in accordance with the laws of the United States and the State of
California. Concurrent with the execution of this Agreement and as a condition
of Executive’s employment with Company, Executive shall execute the Mutual
Agreement to Arbitrate Claims in the form previously presented to Executive for
review (the “Arbitration Agreement”). The Parties agree that any controversy,
claim or dispute between the them arising out of or relating to this Agreement
will be subject to the Arbitration Agreement.

11.5. Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (with written confirmation of receipt); or
(ii) received by the addressee, if sent by a nationally recognized overnight
delivery service, if sent to the addresses below, or as a Party may later
designate:

 

If to Company:

Quality Systems, Inc.

Attention: General Counsel

18111 Von Karman, Ste. 700

Irvine, California 92612

 

If to Executive:

John R. Frantz

##### ########## #######

##########, ########## #####

11.6. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, all of which when fully executed and delivered by all Parties and
taken together shall constitute a single agreement, binding against each of the
Parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile,
.pdf or other electronic format with the same validity as if it were an
ink-signed document. Each signatory below represents and warrants by his or her
signature that he or she is duly authorized to execute and deliver this
instrument and any other document related to this transaction, thereby fully
binding each such Party.

12. Entire Agreement. This Agreement, including the Compensation Program
attached as Exhibit A, the Proprietary Information and Inventions Agreement and
the Arbitration Agreement, each of which are incorporated herein by reference,
constitute the entire agreement between the Parties relating to this subject
matter and supersedes all prior or simultaneous

 

-5-



--------------------------------------------------------------------------------

representations, discussions, negotiations, and agreements, whether written or
oral. This Agreement may be amended or modified only with the written consent of
Executive and the Chairman of the Board of Directors of Company. No oral waiver,
amendment or modification will be effective under any circumstances whatsoever.

13. Background Check. Notwithstanding anything in this Agreement to the
contrary, this Agreement shall immediately terminate and be of no force or
effect, without liability to either party, if the results of the background
check being performed by the Company on Executive are not satisfactory to the
Company’s Board of Directors in its reasonable discretion and the Board of
Directors notifies Executive of such determination in writing prior to July 1,
2015.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

Dated: June 3, 2015

/s/ John R. Frantz

John R. Frantz Quality Systems, Inc. Dated: June 3, 2015 By:

/s/ Jocelyn Leavitt

Name: Jocelyn Leavitt Title: EVP, General Counsel and Secretary

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

FY 2016 CEO Compensation Program

[attached hereto]



--------------------------------------------------------------------------------

Quality Systems, Inc.

John R. Frantz Fiscal Year 2016 Compensation Program

Base Salary

The following table sets forth the cash salary for John R. Frantz from Quality
Systems, Inc. (the “Company”) for his role as chief executive officer (the
“CEO”) as approved by the Compensation Committee of the Company’s Board of
Directors (the “Board”). Note that all annual salary and bonus calculations will
be pro-rated as a percentage of days of fiscal year 2016 that John R. Frantz is
actually employed:

 

Name

   Anticipated Start Date      Fiscal Year 2016 Salary  

John R. Frantz

     July 1, 2015       $ 600,000   

Signing Equity Grants

John R. Frantz shall receive a non-qualified stock option grant of shares of the
Company’s common stock (“Option Grant Shares”) as set forth below, to be granted
upon the effectiveness of the Company’s 2015 Equity Incentive Plan. The exercise
price of the Option Grant Shares will be the closing price of the Company’s
shares on the date of the grant.

 

Name

   Signing Option Grant Shares  

John R. Frantz

     150,000   

The Option Grant Shares will be issued upon or promptly following shareholder
approval of the Company’s 2015 Equity Incentive Plan, will have a term of 8
years from the grant date, and vest in five equal, annual consecutive
installments with the first vesting date occurring on the first anniversary of
the employment start date.

John R. Frantz shall also receive a restricted shares grant of the Company’s
common stock (“Restricted Shares”) as set forth below.

 

Name

   Signing Restricted Shares  

John R. Frantz

     25,000   



--------------------------------------------------------------------------------

The Restricted Shares will be issued upon or promptly following shareholder
approval of the Company’s 2015 Equity Incentive Plan, and vest in three equal,
annual consecutive installments with the first vesting date occurring on the
first anniversary of the employment start date; provided, however, that the
Restricted Shares shall accelerate and vest in full if John R. Frantz is
terminated without Cause (as defined in the Company’s 2015 Equity Incentive
Plan) prior to the first anniversary of the employment start date.

Fiscal Year 2016 Cash and Options Bonuses

The fiscal year 2016 cash and options bonuses include performance targets based
on: (i) increases in consolidated organic revenue and (ii) increases in
consolidated organic non-GAAP EPS for fiscal year 2016. The following table sets
forth the maximum target cash and options bonuses payable to the CEO based on
his attainment during fiscal year 2016 of the targets described below:

 

Name

  

Cash Bonus Amount

John R. Frantz    75% of salary at target plus additional for exceeding target

Name

  

Options Bonus Amount

John R. Frantz    100,000 options granted for service through May 31, 2016

50% of the cash bonus will be based on the percentage increase, if any, of the
Company’s organic consolidated revenues reported for the 2016 fiscal year over
the Company’s organic consolidated revenues reported for the previous fiscal
year (“Consolidated Revenue Growth”) and (ii) 50% of the cash bonus will be
based on the percentage increase, if any, of the Company’s organic fully diluted
non-GAAP earnings per share reported for the 2016 fiscal year over the Company’s
organic consolidated fully diluted non-GAAP earnings per share reported for the
previous fiscal year (“Consolidated non-GAAP EPS Growth”). The percentage of the
potential bonus for each level of (i) Consolidated Revenue Growth and
(ii) Consolidated non-GAAP EPS Growth are set forth below.

The non-qualified stock option grant of shares of the Company’s common stock
(“Option Bonus Shares”) will be issued according to the Company’s 2015 Equity
Incentive Plan and standard Company non-qualified option grant agreement, will
have a term of 8 years from the initial grant date, and vest in five equal,
annual consecutive installments with the first vesting date occurring on the
first anniversary of the initial grant date. The non-qualified stock option
grant will be made in full on May 31, 2016 if John R. Frantz is in good standing
as a full time employee of the Company (or a wholly owned subsidiary thereof)
through May 31, 2016. The non-qualified stock option grant will not be made, in
whole or in part, if John R. Frantz is not in good standing as a full time
employee of the Company (or a wholly owned subsidiary thereof) through May 31,
2016.



--------------------------------------------------------------------------------

Consolidated Revenue Growth

   % of Target Cash Bonus Allocation (50%) Earned

  < 6%

       0%

     6%

     20%

     7%

     40%

     8%

     60%

     9%

     80%

   10%

   100%

   11%

   110%

   12%

   120%

   13%

   130%

   14%

   140%

³ 15%

   150%

Consolidated Non-GAAP EPS Growth

   % of Target Cash Bonus Allocation (50%) Earned

  < 6%

       0%

     6%

     20%

     7%

     40%

     8%

     60%

     9%

     80%

   10%

   100%

   11%

   110%

   12%

   120%

   13%

   130%

   14%

   140%

³ 15%

   150%



--------------------------------------------------------------------------------

In order to receive the percentage award shown in the right hand column, the
full amount of the minimum target amount in the left hand column must be
achieved. Accordingly, there will be no partial credit, proration or
extrapolation between levels. Notwithstanding anything contained herein to the
contrary, all revenues, expenses, and dilutive shares associated with
acquisitions or divestitures closed during fiscal year 2016 will be eliminated
from revenues and expenses used to calculate bonus amounts.

To illustrate the calculation of the cash bonus, assume during fiscal year 2016;
(i) 15.2% Consolidated Revenue Growth and (ii) 15.6% Consolidated non-GAAP EPS
Growth:

 

Target

   Example    

Example % of Potential Cash Bonus Earned

Consolidated Revenue Growth

     15.2 %    75% (150% x 50%)

Consolidated non-GAAP EPS Growth

     15.6 %    75% (150% x 50%)

TOTAL %

     150%

Based on this example, John R. Frantz could receive a cash bonus for fiscal year
2016 of $675,000 ($450,000 x 150%). Note that the cash bonus will be pro-rated
for calendar days employed in FY 2016 (i.e. 75% of the above calculations if
employed starting July 1).



--------------------------------------------------------------------------------

Equity Bonus

In addition to the cash and option bonuses described above, John R. Frantz will
be eligible to receive a potential equity award in the form of restricted
performance shares (“Performance Shares”) grants of the Company’s common stock
over a 3 year period based on achievement of target average daily closing stock
prices during the thirty calendar day period ending April 30th following the
applicable fiscal year as set forth below:

 

Fiscal Year

   Average Daily Closing
Stock Price During 30
Calendar Day Period
Ending April 30th of the
Subsequent Fiscal Year of
No Less Than      Additional % of
Performance Shares     Annual Cumulative % of
Performance Shares  

2016

   $ 20         10 %      10 %     $ 22         10 %      20 %     $ 24        
10 %      30 % 

2017

   $ 26         10 %      10 %     $ 28         10 %      20 %     $ 30        
10 %      30 % 

2018

   $ 32         10 %      10 %     $ 34         10 %      20 %     $ 36        
20 %      40 % 

 

Name

   Performance Shares  

John R. Frantz

     150,000   

To illustrate the calculation of the Performance Shares award, assume the
average closing stock price during the thirty calendar day period ending
April 30, 2016 is $24.12, is $30.43 during the thirty calendar day period ending
April 30, 2017, and is $37.23 during the thirty calendar day period ending
April 30, 2018, then he will earn 30% of 150,000 Performance Shares which is
45,000 Performance Shares for fiscal year 2016 (which will be pro-rated for
calendar days employed in FY 2016, i.e. 75% of the above calculation if employed
starting July 1 (the difference between (x) the number of shares that would have
been received had no such pro-rated adjustment been applied minus (y) the number
of shares actually received as a result of such pro-rated adjustment is referred
to as the “Pro-Rata Excluded Share Amount”)); he will earn 30% of 150,000
Performance Shares which is 45,000 Performance Shares for fiscal year 2017; and
he will earn 40% of 150,000 Performance Shares which is 60,000 Performance
Shares for fiscal year 2018. Also, (i) in the event the maximum target is
achieved for Fiscal Year 2017 as shown in the table above (i.e., $30 for the 30
calendar day period ending April 30, 2017), John R. Frantz shall be granted an
additional Performance Share award in an amount equal to 50% of the Pro-Rata
Excluded



--------------------------------------------------------------------------------

Share Amount and (ii) in the event the maximum target is achieved for Fiscal
Year 2018 as shown in the table above (i.e., $36 for the 30 calendar day period
ending April 30, 2018), John R. Frantz shall be granted an additional
Performance Share award in an amount equal to 50% of the Pro-Rata Excluded Share
Amount.

John R. Frantz Fiscal Year 2016 Compensation Program Terms and Requirements

 

  1. John R. Frantz must be in good standing as a full time employee of the
Company (or a wholly owned subsidiary thereof) through (i) May 31, 2016 to
receive the fiscal year 2016 cash and option bonuses and (ii) May 31st after the
relevant fiscal year to receive the related Performance Shares bonus.

 

  2. No compensated outside work without the Board’s prior written approval.

 

  3. Execution of proprietary information and arbitration agreements.

 

  4. Determination of amounts and payment of all bonuses is discretionary and
shall only be as approved by the Compensation Committee based on, among other
things, audited financial statements and subject to the Company’s standing
compensatory policies (e.g., the Company’s Clawback Policy), as such policies
may be amended by the Company or applicable law.

 

  5. Consolidated Revenue and Non-GAAP EPS Growth targets will not include any
revenues, expenses, and dilutive shares associated with acquisitions and
divestitures closed during fiscal year 2016.

 

  6. The grant of the Performance Shares under the equity bonus component of the
program will be made on May 31st of the relevant calendar year. The Performance
Shares will fully vest 6 months following the date of grant; provided, however,
that such vesting will accelerate in full if John R. Frantz is terminated
without “Cause” (as defined in the Company’s 2015 Equity Incentive Plan) during
the 6 month period following the date of grant.

 

  7. John R. Frantz must be in compliance with the Company executive stock
ownership requirements to receive bonuses.

 

  8. The quantity of Option Grant Shares, Option Bonus Shares, Restricted
Shares, and Performance Shares listed above will adjust pro-rata with any stock
splits that may occur after the 2016 Executive Compensation Program is approved.

 

  9. The calculation for EPS will be adjusted for stock splits that may occur
after the Fiscal Year 2016 Compensation Program is approved.

 

  10. Option Grant Shares, Option Bonus Shares, Restricted Shares, and
Performance Shares will be subject to accelerated vesting in full in accordance
with the “double trigger” change of control provisions of the Company’s 2015
Equity Incentive Plan; provided, however, if the successor to the Company or any
affiliate of such successor does not agree to assume, substitute or otherwise
continue any of such outstanding equity awards at the time of a change of
control, then 100% of such outstanding equity awards shall fully vest
immediately prior to, and contingent upon, the consummation of such change of
control. For clarity, Option Bonus Shares and Performance Shares that are not
yet earned pursuant to the criteria for the grant thereof shall not accelerate
upon a “double trigger” (or, with respect to the proviso in the immediately
preceding sentence, upon a change of control). For additional clarity, the cash
bonus will not be paid if the criteria for the grant thereof has not been
achieved upon the occurrence of a “double trigger” (or, with respect to the
proviso in the first sentence of this item 10, upon a change of control).